Citation Nr: 0612848	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  05-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in which the RO denied service connection 
for bilateral hearing loss and granted service connection for 
post-traumatic stress disorder with an assigned evaluation of 
30 percent effective February 28, 2005.  The appellant, who 
had active service from November 1969 through October 1971, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant's claim of entitlement to service connection 
for bilateral hearing loss will be addressed in the remand 
portion of this opinion.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal regarding his claim of 
entitlement to an increased rating for post-traumatic stress 
disorder has been obtained.  

2.  The appellant's post-traumatic stress disorder is 
manifested by intrusive recollections, transient nightmares, 
auditory hypervigilance, mild foreshortened future, 
occasional sleep disturbances, and mild difficulty with 
social interaction.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for post-traumatic tress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the VA is required to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the appellant 
was provided with notice of the type of information and 
evidence needed to substantiate his service connection claim 
for post-traumatic stress disorder (PTSD) in a March 2005 
letter from the RO.  However, the March 2005 letter did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the appellant's 
claim for PTSD be granted.  In a May 2005 rating decision, 
the RO granted service connection for PTSD; and the issue on 
appeal concerns the appellant's claim of entitlement to an 
increased rating for his (now) service-connected PTSD.  

Even though the March 2005 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the March 
2005 VCAA notice was properly tailored to the application for 
the original request for service-connected benefits.  As 
stated above, the RO awarded service connection for PTSD in 
the May 2005 rating decision and assigned an initial 30 
percent disability rating effective February 28, 2005 (the 
date of claim).  Therefore, the March 2005 letter served its 
purposes in that it provided section 5103(a) notice to the 
appellant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, supra.  

In the appellant's June 2005 notice of disagreement (NOD) he 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefit available under 
the law. Id; See also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, VA was required under 38 U.S.C.A. §§ 5103A and 
7105(d) to advise the appellant of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  As in the instant case, a claimant may disagree with 
the assigned rating by filing an NOD.  Under 38 U.S.C.A. 
§ 7105, "where the claimant...files [a timely NOD] with the 
decision of the [RO], the [RO] will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement... the [RO] shall prepare a 
[SOC]."  38 U.S.C.A. § 7105(d)(1).  

In response to the appellant's NOD, the RO properly issued a 
June 2005 SOC which contained the pertinent criteria for 
establishing a higher initial rating, the new issue.  The SOC 
included: (1) a summary of the evidence in the case pertinent 
to the issue with which disagreement has been expressed; (2) 
a citation to pertinent laws and regulations and a discussion 
of how such laws and regulations affected the agency's 
decision; and (3) the decision on the issue and a summary of 
the reasons for such decision.  The Board specifically notes 
the SOC set forth the relevant diagnostic code (DC) for PTSD 
(38 C.F.R. § 4.130, DC 9411(2005)), and included a 
description of the rating formula for all possible schedular 
ratings from zero to 100 percent.  In a letter accompanying 
the June 2005 SOC, the appellant was notified how to appeal 
the decision on his claim.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b), and continued to assist the appellant 
under section 5103A, by informing him of what was necessary 
to achieve a higher initial rating for his service-connected 
PTSD. Dingess v. Nicholson, 19 Vet. App. 473; slip op at. 23-
24.  

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the appellant was informed of the 
initial effective date for service connection in his May 2005 
rating decision, prior to appellate review.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 16 
Vet. App. 183 (2002).  This rating decision notified the 
appellant that the effective date assigned to his service-
connected disability was the date he filed his claim with the 
VA. See May 2005 rating decision, p. 2 ("We have assigned an 
effective date of February 28, 2005, the date of claim").  
Although the appellant submitted a June 2005 NOD to the May 
2005 rating decision and has pursued this appeal, the Board 
notes the he framed the issue on appeal as entitlement to an 
increased evaluation for PTSD and did not reference any 
disagreement with the assigned effective date.  Under these 
circumstances, the Board finds that any inadequacies or 
deficiencies in the VCAA notice result in no prejudice to the 
appellant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, since the Board has evaluated all evidence of 
record and concludes below that the preponderance of the 
evidence is against the appellant's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  

Further, the Board observes that the appellant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and private medical 
records have been associated with the claims file.  
Additionally, the appellant has been afforded a VA 
examination that assessed the severity of his service-
connected PTSD disability.  The appellant has not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and the case is ready for appellate review.

B.  Law & Analysis 

The appellant has currently been assigned a 30 percent 
disability rating for his PTSD under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (2005).  He contends 
that his PTSD is more disabling than currently evaluated in 
his appeal for an increased rating.  As will be discussed in 
more detail below, the Board finds that the preponderance of 
the evidence is against the claim; and as such, the claim 
must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Finally, a 100 percent disability rating is warranted 
upon a showing of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The appellant has been assigned GAF scores of 48 and 65. See 
February 2005 examination report from J.B., Ph. D.; October 
2005 VA examination report.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social and occupational functioning (e.g., no 
friends, unable to keep job).  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., friends, conflicts with peers or co-workers).  Lastly, 
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood or mild insomnia) or some difficulty in 
social or occupational functioning but generally finds the 
person to be functioning pretty well and having some 
meaningful interpersonal relationships.

In this case, the appellant underwent a private medical 
examination in which he was found to experience recurrent 
dreams, intrusive thoughts and flashbacks. February 2005 
report from J.B., Ph. D., p. 2.  The examiner indicated that 
the appellant was hypervigilant to sounds; and had mild sleep 
impairment reflected by durational insomnia and frequent 
nightmares of being drafted and taken back into basic 
training. Id., p. 1; See also October 2005 examination 
report, p. 6.  The appellant was also noted to have symptoms 
of arousal that included anger outbursts, hypervigilance and 
startle response (February 2005 report, p. 2).  The examiner 
diagnosed the appellant with PTSD that was moderate in nature 
and assigned a GAF score of 48. Id.  The RO scheduled the 
appellant for a VA examination in March 2005, for which the 
appellant failed to report. See April 2005 cancellation of VA 
examination.  However, based upon the evidence of record at 
the time, the RO resolved doubt in the appellant's favor and 
granted service connection for PTSD with an assigned 
evaluation of 30 percent. See May 2005 rating decision; June 
2005 SOC.  

The appellant subsequently underwent a VA examination in 
October 2005, which did not report that he experienced 
symptomatology analogous to half of the specified criteria 
for a 30 percent evaluation.  Specifically, the examination 
report did not reflect that the appellant experienced 
symptoms such as a depressed mood; the appellant denied 
experiencing panic attacks; and his remote, recent and 
immediate memory were all noted to be normal. See October 
2005 report, pgs. 6-7.  Even though the appellant's 
symptomatology does not satisfy all of the criteria for a 30 
percent evaluation as listed within Diagnostic Code 9411, 
such is not required.  The RO was correct in resolving doubt 
in the appellant's favor by assigning a 30 percent evaluation 
based upon his total demonstrated symptomatology.  However, 
the remaining evidence of record illustrates that he does not 
meet the schedular criteria for a 50 percent disability 
rating or higher during this time.  In fact, a review of all 
evidence of record indicates that the appellant meets only 
one of the suggested criteria for a 50 percent evaluation 
(i.e., disturbances of motivation and mood), in that his mood 
is mildly anxious. October 2005 report, p. 5.  However, this 
particular symptomatology has already been taken into 
consideration in the assignment of the original 30 percent 
evaluation.  

Specifically, the appellant's two mental status examinations 
reveal that he has consistently been oriented to time, place 
and manner, neatly groomed, cooperative and dressed 
appropriately. See October 2005 report, p. 5; February 2005 
report, p. 1.  His affect has been noted to be appropriate 
and his speech reported to be spontaneous. October 2005 
report, p. 5.  He has also denied experiencing panic attacks. 
Id., p. 6.  The October 2005 examiner indicated that the 
appellant had an unremarkable thought process and intact 
judgment (Id.); and there was no indication that the 
appellant had any difficulty in understanding complex 
commands or with his abstract thinking.  The appellant's 
remote, recent and immediate memory were noted to be normal; 
as was his judgment. Id., p. 7.  He also did not have 
delusions or hallucinations (Id., p. 6; February 2005 report, 
p. 1); nor did he exhibit inappropriate behavior. October 
2005 report, p. 6.  The appellant did not report obsessive or 
ritualistic behaviors and also denied suicidal thinking. Id., 
p. 6; February 2005 report, p. 1.  

While the February 2005 examiner indicated that the appellant 
experienced symptoms of arousal that included anger outbursts 
(February 2005 report, p. 2), the October 2005 examiner 
reported he had good impulse control. October 2005 report, p. 
6.  While the February 2005 examiner opined that the 
appellant tended to reject activities that involved social or 
interpersonal contact, was generally reclusive and tended to 
avoid other people (February 2005 report, p. 2), the Board 
observes that the appellant and his spouse have been married 
for 32 years.  He reported that he and his spouse traveled a 
great deal; he had a few close friends; and he enjoyed 
activities such as hunting with his siblings and other 
relatives. Id.  In addition, the appellant reported that he 
had been continuously employed with the same corporation for 
30 years and that he had not taken any mental health days 
from work as a result of his PTSD. See October 2005 
examination report, pgs. 7-8.  This evidence, indicative of 
the appellant's ability to establish and maintain effective 
work and social relationships, supports the finding that a 30 
percent disability rating more nearly approximates the 
appellant's current symptomatology.  

The appellant's most recent GAF score of 65 also supports the 
conclusion of a continued 30 percent evaluation as it 
indicates the appellant has been experiencing mild to 
moderate, but not serious, impairment during the last year. 
October 2005 report, pgs. 7-8.  Although the appellant was 
diagnosed with a GAF score of 48 in February 2005, the Board 
observes that the February 2005 examiner specifically 
concluded that the appellant was experiencing mild to 
moderate symptoms of PTSD at that time.  Based upon all 
evidence of record, the Board finds that an increased rating 
of 50 percent is not warranted at this time.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his PTSD 
has resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss discloses the need for further 
development prior to final appellate review.  In this regard, 
the Board observes that the RO denied service connection on 
the basis that the appellant's hearing loss is not considered 
a disability for the purposes of applying VA law. See May 
2005 rating decision; June 2005 SOC.  In doing so, the RO 
relied upon a letter and December 2004 audiological records 
from Craig A. Foss, Au. D. Id.  Dr. Foss' records contained a 
copy of the appellant's December 2004 audiogram, but not an 
interpretation of the audiogram.   

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

In this case, the RO interpreted the appellant's audiogram to 
reflect the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
30
LEFT
20
25
25
25
30

The Board observes that the RO interpreted the appellant's 
audiogram to reflect a 25-decibel loss at 1000, 2000 and 3000 
Hertz rather than a possible 26-decibel loss.    However, the 
appellant could be service-connected for hearing loss if the 
evidence showed that the auditory thresholds for two of the 
above-mentioned frequencies were 26 decibels or greater 
(since he has a 30-decibel loss at the 4000 Hertz level for 
both the right and left ears).  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In light of this fact, 
the claim must be remanded in order for the RO to obtain a 
proper interpretation of the appellant's audiogram and to 
afford the appellant a VA audiological examination.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the 
appellant if further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to 
service connection for bilateral hearing 
loss, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra. 

2.  The RO should contact the appellant and 
request that he obtain an interpretation of 
his December 2004 audiogram from Craig A. 
Foss, Au. D.  In the alternative, the 
appellant should be asked to provide such an 
authorization to the RO so that the RO can 
obtain these records on the appellant's 
behalf.  

3.  The RO should afford the appellant a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether he 
currently has sufficient bilateral hearing 
loss to satisfy the threshold minimum 
requirements of § 3.385 to be considered a 
disability by VA standards.  If he does, 
then the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not the current hearing loss is 
etiologically related to the appellant's 
military service.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must annotate the 
examination report that the claims file was 
in fact made available for review in 
conjunction with the examination.  The 
examiner should discuss the rationale for 
all opinions expressed.  If no opinion can 
be rendered, without resorting to pure 
speculation, explain why this is not 
possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished with 
a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required unless the 
appellant is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


